60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald Floyd JACKSON, Plaintiff--Appellant,v.Paul E. CROSS, in his personal and individual capacity as aFederal Agent of the Bureau of Alcohol, Tobacco, andFirearms Division, and in his official capacity as asupervising agent and final policy-maker in the field,Defendant--Appellee,andCharles E. FOLEY, in his personal and individual capacity asSheriff, and in his official capacity as the finalpolicy-maker of all Marlboro County Law Enforcement;  RobertLeonard Jenkins, in his personal and individual capacity asan employee of Buddy's Trucker Motel and private citizenacting under and with color of state and federal law;  BuddyTiller, in his personal and individual capacity as a localbusiness-owner and private citizen acting with color ofstate and federal law;  County of Marlboro Board ofCommissioners, in their individual and personal capacities,and in their official capacities as the supervisors ofCounty Custom and Policy, Defendants.
No. 94-7261.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 10, 1995.

Ronald Floyd Jackson, appellant pro se.  Terri Hearn Bailey, Office of the United States Attorney, Columbia, SC;  Mark Wilson Buyck, Jr., L. Hunter Limbaugh, Willcox, Mcleod, Buyck, Baker & Williams, P.A., Florence, SC, for appellees.
D.S.C.
DISMISSED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order accepting the recommendation of the magistrate judge and granting summary judgment in favor of Defendant Cross.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED